Citation Nr: 1120472	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim of entitlement to a rating in excess of 20 percent for diabetes mellitus, and denied service connection for PTSD, bilateral sensorineural hearing loss, hypertension, and heart disease.

In September 2009, the Board denied service connection for heart disease and remanded the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus and service connection for an acquired psychiatric disability, to include PTSD, bilateral sensorineural hearing loss, and hypertension to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In that decision the Board noted that the Veteran expressed disagreement with the February 2007 rating decision which denied service connection for tinnitus; however he had not been issued a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a SOC in November 2010.  The Veteran did not respond, and therefore did not perfect his appeal.  As such, the Board will not review this issue.  

Regrettably, in light of the need for additional development the Board will again remand the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus and service connection for an acquired psychiatric disability, to include PTSD, to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service as a result of his duties as a gunner.

2.  The Veteran's bilateral hearing loss is attributable to in-service acoustic trauma
3.  The Veteran's hypertension is the result of service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  The Veteran's hypertension is  proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, as the Board in this decision grants the Veteran's claims in full, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for bilateral hearing loss and hypertension.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as sensorineural hearing loss and hypertension) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  However, before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In first addressing the question of current disability, the Veteran underwent a private audiological evaluation in November 2006 as a result of which he was diagnosed with sensorineural hearing loss that meets VA criteria for consideration as a disability.  His hearing loss was determined to be due to noise-induced trauma during service.

In considering the second element in the Shedden analysis (evidence of in-service injury or aggravation), the Veteran's service treatment records are silent as to complaints of or treatment for bilateral hearing loss.  However, in written statements submitted in support of his claim, the Veteran reported that his duties and responsibilities in service involved being repeatedly exposed to various traumatic noises.  Specifically, he contends that he also served as a gunner during service.  He further claims that the noise from exploding incoming shells (associated with enemy fire directed at the ship he served aboard) was deafening and caused his hearing loss.  

The Veteran's service personnel records show that he primarily served as a storekeeper and that his military occupational specialty was stock clerk.  Despite the absence of any documentation showing his exposure to gun fire, he is competent to report his duties, and his testimony in this regard is credible.  The Board, therefore, finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. § 1154(a).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board has also considered the private medical opinion of Dr. S.R.D. who examined the Veteran in November 2006.  According to Dr. S.R.D., the Veteran's current hearing loss is a result of noise-induced trauma that occurred during service. 

A Veteran may establish entitlement to service connection for a current hearing loss disability by showing he satisfies the threshold minimum requirements of § 3.385-which, as mentioned, he has done, and by submitting competent and credible evidence that his current disability is related to the noise exposure during or coincident with his active service, which he also has done.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley, 5 Vet. App. at 159.

Moreover, when, as here, chronicity (permanency) of disease or injury in service is not established, or legitimately questionable, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link the current disability to service.  See also Clyburn, supra.  Additionally, in Buchanan, the Federal Circuit indicated that where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation, during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  

The Veteran has reported experiencing bilateral hearing loss continuously since his military service ended.  And there is no inherent reason to doubt either's credibility insofar as him purportedly having experienced ongoing difficulty hearing since service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (indicating reliance on a Veteran's statements and history of a claimed disorder only may be rejected if the Board rejects the Veteran's statements as lacking credibility).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service [so also, logically, what has occurred since service] because testimony regarding first-hand knowledge of a factual matter is competent).

Therefore, resolving all reasonable doubt in the Veteran's favor regarding the etiology of his hearing loss, the Board concludes that it is at least as likely as not that his hearing loss was incurred as a result of the noise exposure in service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology).

Hypertension

The Veteran contends that he has hypertension due to his service-connected diabetes mellitus. 

Service connection also is permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b).  In the case of service connection on a secondary basis, however, the Veteran is only compensated for the degree of disability over and above that existing prior to the aggravation.  Id., at subpart (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Supporting medical evidence, not just lay opinion, generally is required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran was afforded a VA examination in June 2005 at which time he was diagnosed with essential hypertension that the examiner opined was more prevalent in diabetic patients.  However, the examiner also opined that "it does not mean hypertension is causally related to diabetes mellitus, especially in this 'patient' who does not have microalbuminuria" and that obesity was a contributing factor. 

The Board notes that medical statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's active service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim (as this VA examiner himself personally acknowledged), because service connection may not be based on speculation or remote possibility, and the opinion therefore is not probative.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

More significantly, VA outpatient records show that the Veteran was examined in July 2006.  During the course of the examination, the physician commented that the Veteran's hypertension was more likely than not directly related to his service-connected diabetes mellitus.  This opinion, which affirmatively relates the Veteran's hypertension to his service-connected diabetes mellitus, is the only probative opinion of record.   

As the Veteran is service-connected for diabetes mellitus type 2, has a diagnosis of hypertension, and there is competent medical evidence that relates hypertension to his service-connected diabetes mellitus, the Board concludes that service connection is warranted for hypertension.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for hypertension is granted.



REMAND

As noted in the prior Board decision and remand, additional development was needed prior to the disposition of the Veteran's remaining claims.  The Board requested a series of examinations in the prior remand that were scheduled by RO/AMC.  However, the Veteran refused examination, indicating that he was in the process of changing his place of residence.  The Veteran has not provided an address with respect to his new place of residence, and as such, he has not been rescheduled for examination.  

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A.  

In regard to the claim for service connection for diabetes mellitus, the RO last issued a supplemental statement of the case (SSOC) in October 2010.  Subsequent to the issuance of the SSOC, the VA received additional VA outpatient records that show clinical evaluation and treatment for his diabetes mellitus.  Although the RO reviewed the information in regard to his claim for service connection for tinnitus, it was not considered in conjunction with his diabetes mellitus.  The Board finds that the RO should consider the additional evidence prior to the Board's appellate review of the issues on appeal.  And in light of the fact that this issue is being remanded, the RO/AMC should attempt to reschedule another VA examination to determine the current severity of his diabetes mellitus.

With respect to the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD, the Veteran claims that he has PTSD related to his service.  Specifically, he claims that while serving as a "storekeeper," he saw lots of body bags on the landing craft and encountered on-shore fighting in Da Nang harbor.

The Veteran's service treatment records do not reveal complaints related to a psychiatric disability and are negative for any findings attributable to a psychiatric disability.

Post-service treatment records reflect diagnoses of bipolar disorder, anxiety, and schizophrenia, but do not relate any of the Veteran's psychiatric disorders to his service and are negative for any diagnosis of PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptoms in service, and the continuity of symptoms after service, he is not competent to relate any current psychiatric diagnosis to his active service.  As such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

With respect to the Veteran's claim of entitlement to service connection for PTSD, due to the vagueness of his statements describing his stressors, the RO was unable to continue assisting him with his claim.  If, however, as he alleges, the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Even if it is determined instead that he did not engage in combat against enemy forces as he is alleging, or that the claimed stressor is unrelated to that combat, there still would need to be consideration of the most recent revision to 38 C.F.R. § 3.304(f)(3).  Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD in this subpart (f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to establish a diagnosis of PTSD.  The Court acknowledged that in assessing whether a stressor is sufficient to trigger PTSD, it is a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

In considering the Veteran's statements there are implications that he had the type of fear contemplated by this most recent change to subpart (f)(3), even if, per chance, it is determined he is not a combat Veteran as he is alleging so would not additionally warrant consideration under subpart (f)(2).  Thus, a VA compensation examination and medical nexus opinion are needed to assist in determining whether he has PTSD as a consequence of the events he says occurred during his tour in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Independent verification of these alleged stressors by the U.S. Armed Services Center for Unit Records Research (CURR) or U.S. Army and Joint Services Records Research Center (JSRRC) would only be required if it is determined he is not a combat Veteran under subpart (f)(2) or did not have the type of experience alternatively contemplated by subpart (f)(3) regarding the events he says occurred while aboard ship.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional treatment for his diabetes mellitus and psychiatric disorders, the records of which have not yet been obtained.  If he has, and these additional records are not in the file, then obtain them for consideration.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Make an express determination of whether this Veteran engaged in combat against enemy forces while stationed in Vietnam.  If he did, and the stressors claimed are consistent with the circumstances, conditions and hardships of that service, then he is entitled to consideration of his claim for PTSD under 38 C.F.R. § 3.304(f)(2).

And even if it is determined he is not a combat Veteran, so does not warrant consideration under subpart (f)(2), also consider whether the type of events claimed to have occurred in Vietnam qualify him for alternative consideration under the revised subpart (f)(3).

In either case, there would not need to be any further corroboration of his alleged stressors.

If, on the other hand, it is determined he does not qualify for consideration under subparts (f)(2) and (f)(3), then have him submit an additional statement containing more detail and information regarding his alleged stressors.  And for all that he provides the required level of information, attempt to verify them through all appropriate means, including by contacting the CURR/JSSRC.

3.  Schedule a VA examination to determine the nature and etiology of any current psychiatric disability.  Diagnose all current psychiatric disabilities.  

For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely at not (50 percent or more probability) that each psychiatric disability was incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In regard to PTSD, if it is determined the Veteran is a combat Veteran to warrant consideration under subpart (f)(2), or had the type of experience in Vietnam warranting consideration under the revised subpart (f)(3), or additional information is otherwise obtained from the CURR/JSRRC verifying his alleged stressors, also request an opinion concerning the likelihood he has consequent PTSD.

The examiner must discuss the medical rationale of the opinion, if necessary, citing to specific evidence in the record to support conclusions.

It is imperative the examining physician review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

4.  Schedule a VA examination to determine the current nature and severity of the Veteran's diabetes mellitus, to include all diabetes mellitus-related disabilities.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should state the treatment regimen in place for management of the disease, including the dosage of insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  Further, the examiner should note whether the diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications that would be compensable if separately evaluated.  In addition, the examiner should provide an opinion as to whether a marked interference in employment is caused solely by the Veteran's service-connected diabetes mellitus..

All diagnostic testing and evaluation needed to assist in making this important determination should be performed.

The examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

*The Veteran is hereby advised that his failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  He has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


